

Exhibit 10.1 (iii)




FORM OF RESTRICTED STOCK AGREEMENT
UNDER THE CENTURYLINK 2011 EQUITY INCENTIVE PLAN
(2017 SPECIAL RETENTION AWARD PROGRAM)


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of June 1,
2017 by and between CenturyLink, Inc. (“CenturyLink”) and [____________] (“Award
Recipient”).
WHEREAS, CenturyLink maintains the CenturyLink 2011 Equity Incentive Plan (the
“Plan”), under which the Human Resources and Compensation Committee, or a
duly-authorized subcommittee thereof, (the “Committee”) of the Board of
Directors of CenturyLink (the “Board”) may, among other things, directly or
indirectly grant restricted shares of CenturyLink’s common stock, $1.00 par
value per share (the “Common Stock”), to key employees, directors, and other
service providers of CenturyLink or its subsidiaries (collectively, the
“Company”), subject to such terms, conditions, or restrictions as it may deem
appropriate; and
WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
a special retention grant of restricted shares of Common Stock on the terms and
conditions specified below.
NOW, THEREFORE, the parties agree as follows:
1.
AWARD OF SHARES


Upon the terms and conditions of the Plan and this Agreement, CenturyLink as of
the date of this Agreement (the “Grant Date”) hereby awards to the Award
Recipient [___] restricted shares of Common Stock (the “Restricted Stock”) that
vest, subject to Sections 2, 3, and 4 hereof, in installments as follows:
Scheduled Vesting Date
Number of Shares of Restricted Stock
June 1, 2018
[___]
June 1, 2019
[___]
June 1, 2020
[___]





2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK


2.1    In addition to the conditions and restrictions provided in the Plan,
neither the shares of Restricted Stock nor the right to vote the Restricted
Stock, to receive accrued dividends thereon or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered prior to vesting,
whether voluntarily or involuntarily. All dividends and other distributions
relating to the
______________________________
1For DDC only, two tranches vesting on December 15, 2018 and December 15, 2019.





--------------------------------------------------------------------------------




Restricted Stock will accrue when declared and be paid to the Award Recipient
only upon the vesting of the related Restricted Stock. Except as otherwise
provided in this Section 2.1, the Award Recipient shall be entitled to all
rights of a shareholder of CenturyLink with respect to the Restricted Stock,
including the right to vote the shares.
2.2    If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2.1 shall
lapse on the date on which the employment of the Award Recipient terminates as a
result of (i) death or (ii) disability within the meaning of Section 22(e)(3) of
the Internal Revenue Code (“Code”).
2.3    (a)    If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient’s employment is terminated by CenturyLink without Cause (as defined
below) or by the Award Recipient for Good Reason (as defined below), then all
Restricted Stock shall vest immediately and all restrictions set forth in
Section 2.1 shall lapse.
(b)    (i)    For purposes of this Section 2.3, “Cause” shall mean the Award
Recipient’s (1) misconduct or unlawful conduct that would reflect negatively
upon CenturyLink or compromise the effective performance of the Award
Recipient’s duties; (2) conviction of or pleading nolo contendere to (A) any
misdemeanor involving dishonesty, fraud, misrepresentation or other act of moral
turpitude or (B) any felony; (3) willful or continued failure to substantially
perform the Award Recipient’s duties; (4) violation of CenturyLink’s corporate
ethics and compliance policies, such as its Code of Conduct; or (5) violation of
any other applicable CenturyLink policy.
(ii)    The Award Recipient’s employment shall not be deemed terminated for
Cause unless the Company shall have delivered to the Award Recipient a
termination notice with a copy of a resolution adopted by the affirmative vote
of not less than three-quarters of the entire Board at a meeting called partly
or wholly for such purpose (after reasonable notice is provided to the Award
Recipient and the Award Recipient has had an opportunity, with counsel, to be
heard by the Board) finding that the Award Recipient should be terminated for
Cause and specifying in reasonable detail the grounds therefor.
(iii)    No action or inaction shall be deemed the basis for Cause unless the
Award Recipient is terminated therefor prior to the first anniversary of the
date on which such action or omission is first known to the Chief Executive
Officer of the Company.
(c)    For purpose of this Section 2.3, “Good Reason” shall mean a termination
of the Award Recipient’s employment under the following circumstances: (1) the
Award Recipient has delivered a written notice to the Company, objecting to a
“Good Reason Event” (as defined below) and resigning from service, within seven
calendar days following notification to the Award Recipient of such event, (2)
the Company fails to fully correct the circumstances giving rise to the Award
Recipient’s objection to the Good Reason Event within 30 days following receipt
of the Award Recipient’s written





--------------------------------------------------------------------------------




notice (the “30-day Cure Period”), and (3) as a result, the Award Recipient
terminates his or her employment no later than one year following the expiration
of the 30-day Cure Period. A “Good Reason Event” shall mean: (x) a reduction of
the Award Recipient’s Total Targeted Compensation (Base Salary plus target
short-term incentive) of more than 10% of his or her current Total Targeted
Compensation; (y) a material reduction of the Award Recipient’s current job
responsibilities; or (z) a requirement that the Award Recipient’s primary work
location be moved to a location that is greater than 50 miles from his or her
primary work location as of the Grant Date. However, if the termination occurs
with [18 months]2 following a Change of Control, a “Good Reason Event” shall
also include any of the following:
(i)    Any failure of the Company or its Affiliates to provide the Award
Recipient with a position, authority, duties and responsibilities at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 180-day period immediately
preceding the Change of Control. The Award Recipient’s position, authority,
duties and responsibilities after a Change of Control shall not be considered
commensurate in all material respects with the Award Recipient’s position,
authority, duties and responsibilities prior to a Change of Control unless after
the Change of Control the Award Recipient holds an equivalent position with, and
exercises substantially equivalent authority, duties and responsibilities on
behalf of, either the Post-Transaction Company or the Company;
(ii)    The assignment to the Award Recipient of any duties inconsistent in any
material respect with the Award Recipient’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities at the
time of the Change of Control, or any other action that results in a diminution
in any material respect in such position, authority, duties or responsibilities;
(iii)    A reduction of the Award Recipient’s base salary in effect as of the
date of the Change of Control without the Award Recipient’s consent, except for
across-the-board salary reductions similarly affecting all or substantially all
similarly-situated officers of the Company and the Post-Transaction Company;
(iv)    The Award Recipient is advised of, manifests an awareness of, or becomes
aware of facts that would cause a reasonable person to inquire into any failure
in any material respect by the Company or its Affiliates to comply with any of
the provisions of this Agreement; or
(v)    Any directive requiring the Award Recipient to be based at any office or
location more than 50 miles from the location the Award Recipient was based
prior to the Change of Control, or requiring the Award Recipient to travel on
business to a substantially greater extent than required immediately prior to
the Change of Control.
______________________________
2Executive Officers - 18 months, Non-Executive Officers - 12 months.





--------------------------------------------------------------------------------




(d)    For purposes of this Section 2.3, (i) “Affiliate” (or variants thereof)
shall mean a person that controls, or is controlled by or is under common
control with, another specified person, either directly or indirectly and (ii)
“Post-Transaction Company” shall have the meaning ascribed to it in any change
of control agreement between the Company and the Award Recipient or, if no such
agreement is in effect, any policy applicable to the Award Recipient that
provides potential severance benefits in connection with a change in control of
the Company.
2.4    If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award Recipient
remains employed by the Company or the Post-Transaction Company (as defined in
Section 2.3(d)) following a Change of Control of CenturyLink, then the Award
Recipient shall retain the rights to all shares of Restricted Stock, provided
that the issuance of such shares shall nonetheless remain subject to the terms
and conditions of the Plan and this Agreement.

3.
TERMINATION OF EMPLOYMENT


Notwithstanding anything in this Agreement to the contrary, all unvested
Restricted Stock shall automatically terminate and be forfeited if the
employment of the Award Recipient terminates for any reason, unless and to the
extent otherwise provided in Section 2.
4.
FORFEITURE OF AWARD
4.1    If, at any time during the Award Recipient’s employment by the Company or
within 18 months after termination of employment, the Award Recipient engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to: (a) conduct relating to the Award Recipient’s employment for which either
criminal or civil penalties against the Award Recipient may be sought; (b)
conduct or activity that results in termination of the Award Recipient’s
employment for cause; (c) violation of the Company’s policies, including,
without limitation, the Company’s insider trading, ethics and corporate
compliance policies and programs; (d) participating in the public reporting of
any financial or operating result that was impacted by the participant’s knowing
or intentional fraudulent or illegal conduct; (e) accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during the
Award Recipient’s tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (i) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient’s tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company’s interests in any substantial manner or (ii) any
other service or assistance that is provided at the request or with the written
permission of the Company; (f) disclosing or misusing any confidential
information or material concerning the Company, except for any





--------------------------------------------------------------------------------




disclosures provided in good faith to regulators in response to inquiries or
investigations or otherwise made in good faith to any regulator or law
enforcement authority; (g) engaging in, promoting, assisting or otherwise
participating in a hostile takeover attempt of the Company or any other
transaction or proxy contest that could reasonably be expected to result in a
Change of Control not approved by the Board; or (h) making any statement or
disclosing any information to any customers, suppliers, lessors, lessees,
licensors, licensees, employees, or others with whom the Company engages in
business that is defamatory or derogatory with respect to the business,
operations, technology, management, or other employees of the Company, or taking
any other action that could reasonably be expected to injure the Company in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on the Company, except for any statements or disclosures
provided in good faith to regulators in response to inquiries or investigations
or otherwise made in good faith to any regulator or law enforcement authority,
then the award of Restricted Stock granted hereunder shall automatically
terminate and be forfeited effective on the date on which the Award Recipient
engages in such activity and (1) all shares of Common Stock acquired by the
Award Recipient pursuant to this Agreement (or other securities into which such
shares have been converted or exchanged) shall be returned to the Company or, if
no longer held by the Award Recipient, the Award Recipient shall pay to the
Company, without interest, all cash, securities or other assets received by the
Award Recipient upon the sale or transfer of such stock or securities, and (2)
all unvested shares of Restricted Stock shall be forfeited.
4.2    If the Award Recipient owes any amount to the Company under Section 4.1
above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
4.3    The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee or its
delegee determines in its sole discretion that such action is in the best
interests of the Company.
5.
STOCK CERTIFICATES
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof. Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected. Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his or her nominee, subject to the other terms
and conditions hereof, including those governing any withholdings of shares
under Section 6 below. Upon receipt of any such vested shares, the Award
Recipient is free to hold or dispose of such shares, subject to (i) applicable
securities laws, (ii) CenturyLink’s policy statement on insider trading, and
(iii) any





--------------------------------------------------------------------------------




of CenturyLink’s stock ownership guidelines then in effect that are applicable
to the Award Recipient.
6.
WITHHOLDING TAXES
Notwithstanding any Plan provision to the contrary, at the time that all or any
portion of the Restricted Stock vests, CenturyLink will withhold from the shares
the Award Recipient otherwise would receive under this Agreement the number of
whole shares of Common Stock, rounding up if necessary, having a value equal to
the maximum statutory amount permitted to be withheld under federal, state and
local laws and IRS accounting rules without causing adverse accounting
consequences.
7.
ADDITIONAL CONDITIONS
Anything in this Agreement to the contrary notwithstanding, if, at any time
prior to the vesting of the Restricted Stock in accordance with Section 1 or 2,
CenturyLink further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink. CenturyLink agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.

8.
NO CONTRACT OF EMPLOYMENT INTENDED
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
9.
BINDING EFFECT
Upon being duly executed and delivered by CenturyLink and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.





--------------------------------------------------------------------------------




10.
EFFECT OF PLAN TERMS AND COMMITTEE ACTIONS
10.1    Capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed to them in the Plan.
10.2    This Agreement, the rights of the Award Recipient hereunder and the
shares of Restricted Stock granted hereby are subject to (i) all of the terms,
conditions, restrictions and other provisions of the Plan, as it may be amended
from time to time, as fully as if all such provisions were set forth in their
entirety in this Agreement and (ii) such rules and regulations as the Committee
may adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
all of which shall be binding upon the Award Recipient. If any provision of this
Agreement conflicts with a provision of the Plan, the Plan provision shall
control.
10.3    The Award Recipient acknowledges receipt from CenturyLink of a copy of
the Plan and a prospectus summarizing the Plan and further acknowledges that the
Award Recipient was advised to review such materials prior to entering into this
Agreement. The Award Recipient waives the right to claim that the provisions of
the Plan are not binding upon the Award Recipient and the Award Recipient’s
heirs, executors, administrators, legal representatives and successors.


11.
ATTORNEYS’ FEES AND EXPENSES


Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties’ rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).
12.
GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana. The Award Recipient and CenturyLink shall submit to the
exclusive jurisdiction of, and venue in, the courts in Louisiana in any dispute
relating to this Agreement.
13.
SEVERABILITY


If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect





--------------------------------------------------------------------------------




as written, the Award Recipient and CenturyLink intend for any court construing
this Agreement to modify or limit such provision so as to render it valid and
enforceable to the fullest extent allowed by law. Any such provision that is not
susceptible of such reformation shall be ignored so as to not affect any other
term or provision hereof, and the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid, illegal or unenforceable, shall not be
affected thereby and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law.
14.
OTHER PROVISIONS


14.1    It is intended that the payments and benefits provided under this
Agreement will comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”) or an exemption therefrom.
The Agreement shall be interpreted, construed, administered, and governed in a
manner that effects such intent. No acceleration of the vesting of any
Additional Shares shall be permitted unless permitted under Section 409A.
14.2    The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein. This Agreement may
not, without the Award Recipient’s consent, be amended or modified so as to
materially adversely affect the Award Recipient’s rights under this Agreement,
except (i) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (ii) by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
14.3    Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give any person, other than the parties hereto and
their successors, assigns, heirs, executors, administrators, or legal
representatives, any rights or remedies under, or by reason of, this Agreement.
15.
ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS


15.1    The Company may, in its sole discretion, deliver any documents related
to the Award Recipient’s current or future participation in the Plan or any
other equity compensation plan of the Company by electronic means or request
Award Recipient’s consent to the terms of an award by electronic means. The plan
documents may, but do not necessarily, include: the Plan, any grant notice, this
Agreement, the Plan prospectus, and any reports of CenturyLink provided
generally to CenturyLink’s shareholders. In addition, the Award Recipient may
deliver by electronic means any grant notice or award agreement to the Company
or to such third party involved in administering the applicable plan as the
Company may designate from time to time. Such means of electronic delivery may
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the applicable plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. By accepting the terms of this Agreement, the Award Recipient also
hereby consents to participate





--------------------------------------------------------------------------------




in such plans and to execute agreements setting the terms of participation
through an on-line or electronic system as described herein.
15.2    The Award Recipient acknowledges that the Award Recipient has read
Section 15.1 of this Agreement and consents to the electronic delivery and
electronic execution of plan documents as described in Section 15.1. The Award
Recipient acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Award Recipient by
contacting the Company by telephone or in writing. The Award Recipient further
acknowledges that the Award Recipient will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents to the Award
Recipient fails. Similarly, the Award Recipient understands that the Award
Recipient must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents by the Award Recipient fails. The Award Recipient may revoke his or
her consent to the electronic delivery and execution of documents described in
Section 15.1 or may change the electronic mail address to which such documents
are to be delivered (if Award Recipient has provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the Award
Recipient understands that he or she is not required to consent to electronic
delivery or execution of documents described in Section 15.1.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
CENTURYLINK, INC.
By:
 
 
Glen F. Post, III
Chief Executive Officer and President
 
 
 
 
 
[__________________]
 
Award Recipient












